IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA DEPARTMENT OF               : No. 808 MAL 2018
HEALTH,                                  :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
WALLACE MCKELVEY AND PENNLIVE,           :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.